SCHOTT, Judge.
Defendant was charged with simple burglary, in violation of LSA-R.S. 14:62, was *909convicted after a bench trial, and was sentenced to three years at hard labor and ordered to pay court costs of $87.50 or serve thirty days in default of payment of the costs.
In our review of the record for errors patent we find none except that the imposition of the extra thirty days in default of the payment of court costs must be deleted in accordance with State v. Garrett, 484 So.2d 662 (La.1986) and State v. Williams, 484 So.2d 662 (La.1986).
In his only assignment of error defendant contends that the state’s failure to make an opening statement was in violation of C.Cr.P. art. 766 and that this was prejudicial to his case. Defendant’s failure to make a contemporaneous objection precludes him from raising the issue on appeal. State v. Mitchell, 362 So.2d 501 (La.1978). Furthermore, since this was a bench trial an opening statement was not mandatory. Id. Finally, as in the cited case, defendant’s argument falls short of a convincing demonstration of unfair surprise or prejudice.
Accordingly, the conviction is affirmed but the sentence is amended to delete that portion which imposes an additional thirty days in default of the payment of court costs.
CONVICTION AFFIRMED, SENTENCE AMENDED.